DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 11 of U.S. Patent No. 11,053,048.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains all of the elements in of the claim in the current application; with the primary differences being that the patented claim recites four walls of a box instead of reciting just two, and the patented claim includes functional language about the handle converting where the current application does not.  
Claims 11, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of U.S. Patent No. 11,053,048.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains steps for obtaining all of the elements in of the claim in the current .  
Claims 11-12, 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 10 of U.S. Patent No. 11,053,048.  Although the claims at issue are not identical and refer to different statutory categories, they are not patentably distinct from each other because the patented product claim recites all the elements and features of the recited box blank and this renders of obvious the step of ‘obtaining’ the blank and the panels are described as positioned, folded, or configured to fold in the recited ways and this renders obvious the step of folding and inserting.  Claim 17 of the current application recites that the handle contacts the vertical edge in the upright configuration, where claim 9 of the patented case says the container is in the upright configuration (limitation in parent claim 1) and recites the vertical edge limits movement to one direction, so the handle portion must be contacting the vertical edge in the upright configuration.
Claims 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 11,053,048.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim contains all of the elements in of the claim in the current application; with the primary differences being that the patented claim refers to a container formed by folded panels, and the patented claim refers to a blank.  As every panel and feature is claimed with the same as having been folded as if in the initial position of a blank and there is no feature of the blank .

Allowable Subject Matter
Claims 2-4, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims of the current application recite the novel subject matter of parent case 16/520548, issued as U.S. Patent 11,053,048; which was specifically directed forming a locking panel cut pattern using a top edge that forms an upwardly folding flap having top notch.  Claims 2-4, 13, and 19 recite the novel structure, distinguishing over prior art, and further recite a top hole for forming the notch, a feature that is not recited or rendered obvious by the U.S. Patent 11,053,048.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached PTO-892 for analogous structures pertinent to the disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734         

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734